In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Wood, J.), entered May 27, 1987, which dismissed the proceeding, and, as limited by his brief, from so much of an order of the same court, dated July 10, 1987, as, upon reargument, adhered to its original determination.
*687Ordered that the appeal from the judgment is dismissed, without costs or disbursements, as it was superseded by the order, made upon reargument; and it is further,
Ordered that the appeal from the order dated July 10, 1987 is dismissed as academic, without costs or disbursements.
Inasmuch as the petitioner has been restored to parole status, his claim that he is entitled to that relief because of the failure to timely notify him of the outcome of the final parole revocation hearing is now academic (cf., People ex rel. Ali v Sperbeck, 66 AD2d 827). Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.